Name: 2001/538/EC: Commission Decision of 16 July 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (notified under document number C(2001) 2205)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  America;  agricultural activity;  trade;  tariff policy
 Date Published: 2001-07-17

 Avis juridique important|32001D05382001/538/EC: Commission Decision of 16 July 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (notified under document number C(2001) 2205) Official Journal L 193 , 17/07/2001 P. 0031 - 0032Commission Decisionof 16 July 2001amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay(notified under document number C(2001) 2205)(2001/538/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay are laid down by Commission Decision 93/402/EEC(3), as last amended by Decision 2001/537/EC(4).(2) Outbreaks of foot-and-mouth disease were confirmed in Uruguay starting on 23 April 2001 and a program of vaccination of bovines against foot-and-mouth disease has been introduced.(3) The Commission suspended the importation into the Community of all categories of fresh meat from those species susceptible to foot-and-mouth disease by Commission Decision 2001/388/EC(5).(4) A Commission mission took place, from 25 to 29 June 2001, in order to examine the epidemiological situation regarding foot-and-mouth disease and the control measures in place.(5) The findings of this mission raise some concerns in relation to certain control measures in place in Uruguay concerning the current foot-and-mouth disease situation, in particular concerning the number of outbreaks, the control of animal movements and of the meat maturation process.(6) The competent veterinary authorities of Uruguay are addressing these concerns and it is therefore necessary to prolong the suspension of imports into the Community of all categories of fresh meat from those species susceptible to foot-and-mouth disease in conformity with Decision 2001/388/CE, at least until the deficiencies found have been rectified and the disease situation has further stabilised.(7) In order to clarify the import conditions, it is necessary to repeal Decision 2001/537/EC and to amend Decision 93/402/EEC accordingly.(8) This Decision will be reviewed in the light of the evolution of the situation.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 93/402/EEC is replaced by the Annex to this Decision.Article 2Decision 2001/537/EC is repealed.Article 3This Decision shall apply as from 16 July 2001.Article 4This Decision is addressed to the Member States.Done at Brussels, 16 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 179, 22.7.1993, p. 11.(4) See page 29 of this Official Journal.(5) OJ L 137, 19.5.2001, p. 33.ANNEX"ANNEX IIANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION ((The letter (A, B, C, D, E, F, G and H) appearing on the table, are referring to the models of animal health guarantees as described in Annex III Part 2 to this Decision, to be applied for each product and origin in accordance with Article 2 of this Decision; a dash (-) indicates that imports are not authorised.))>TABLE>HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts2= livers3= masseter muscles4= tongues.PF: Destined for the pet food industry"